Citation Nr: 1206524	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  05-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for anti-phospholipid antibody syndrome, to include as secondary to a service-connected right lower extremity disorder, and to include under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service-connected right lower extremity disorder.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral vascular disease with right popliteal occlusion, to include as secondary to a service-connected right lower extremity disorder.

4.  Entitlement to an increased rating for chronic neuropathic pain of the right lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability evaluation for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri and Board remand.  The Veteran's claims file is in the jurisdiction of the VA Regional Office in Chicago, Illinois.

The issues of entitlement to service connection for anti-phospholipid antibody syndrome, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral vascular disease with right popliteal occlusion, entitlement to an increased rating for chronic neuropathic pain of the right lower extremity, and entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU) are remanded to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's current low back disability is related to his active duty service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to a November 2010 readjudication of the Veteran's claim, letters dated in June 2003 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations in March 2004 and June 2009 addressing the etiology of his current low back disability.  The Veteran has not indicated that he found either VA examination provided to be inadequate.  Moreover, the Board finds that the June 2009 VA examination was adequate, as it was based on a complete review of the Veteran's claims file, an interview of the Veteran, and provides sufficient explanation and rationale for the conclusion that the Veteran's low back disorder is not related to his military service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

During the pendency of this appeal the regulation governing the presumption of soundness and aggravation was revised, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)).  However, the portion of the regulation that was changed is inapplicable to the Veteran's claim.  The applicable portion of this regulation remains as it was at the time of the Veteran's claim.  Therefore, all due process requirements were met in this regard, and there is no prejudice to the Veteran's claim in proceeding with adjudication of his appeal. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006). 

The Veteran contends that he currently has a low back disorder that is related to his active duty service.  During his June 2008 hearing before the Board, the Veteran testified that he originally injured his back in a car accident in July 1976, and that his active duty service aggravated that pre-existing injury.  He explained that, during service, he re-injured his low back while onboard the USS MOUNT WHITNEY.  He explained that, when he was walking down a compartment, a wave hit the ship and slammed him into the rail and then into the other side, which was a bulkhead.  He noted treatment in September 1979.  The Veteran stated that, during service, he had trouble walking, sleeping, and sitting as a result of his low back disorder.  He noted that he saw a civilian doctor after service discharge, but was informed that there was nothing wrong with his back.  The Veteran reported that he continued to work, but knew that there was something wrong with his back.  

The Veteran's July 1979 entrance examination is not of record.  A September 1979 x-ray of the thoracic spine revealed a questionable decrease in the height of the first, second, and third dorsal vertebral.  In addition, there was irregularity in scalloping of the articular margins with irregular narrowing of the disc spaces.  A September 1979 treatment record notes the Veteran's complaints of low left-sided thoracic pain, with radiation towards the left axilla.  Range of motion of the back was full, with pain.  A September 1979 treatment record notes that the Veteran had pain in his low back.  He reported a history of fracture three years before, with a history of pain off and on.  On examination, there was tenderness posteriorly over the lower left ribs, with no ecchymosis and no palpable bony deficit.  X-rays revealed an old fracture, laterally, to the lower left ribs.  An October 1979 record reflects the Veteran's complaints of mid-thoracic back pain on the left for one and a half years.  He reported a history of fracture of the ribs on the left in July 1976.  On examination, there was full range of motion of the lumbosacral spine, as well as the upper and lower extremities.  The Veteran denied lower extremity involvement.  Later that month, the Veteran indicated that he felt that his back was feeling better, but that it ached.  The Veteran was discharged due to completion of goals.  He was encouraged to continue back exercises.

An April 1981 examination reflects that the Veteran's spine was normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.  A December 1982 reenlistment examination report also indicates that the Veteran's spine was normal on examination.  Similarly, in a January 1985 separation examination, the Veteran's spine was normal.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.

VA treatment records from August 1991 through September 2000 are negative for any complaints of or treatment for low back pain.  An October 2000 treatment record notes the Veteran's report of low back pain which began five days before.  He reported that he was doing a lot of bending and lifting at work, and that when he went home that night, he had low back pain, which radiated down his left leg to his heel.  

VA treatment records from January 2001 reflect that the Veteran reported new symptoms of low back pain following a lifting injury.  He stated that the pain radiated down both lower extremities and was worse on the left.  The VA examiner noted that the low back pain was probably myofascial.  A January 2001 magnetic resonance imaging scan (MRI) of the lumbar spine revealed significant diffuse disc bulge at L4-L5 narrowing the spinal canal moderately and likely contacting the exiting nerve root, particularly on the right, and a focal disc bulge or protrusion in the central lateral left region, which narrowed the canal and contacted the exiting nerve root.  A March 2001 treatment record notes that the low back pain was part mechanical and part myofascial, with a possibility of neuropathic pain as there was a disc herniation on MRI, but no frank signs of radiculopathy on examination.  In July 2001, the Veteran reported a history of low back pain since a lifting injury in October 2000.  He stated that in October 2000, he bent over to reach for something and immediately felt a sharp pain in his back, which eventually radiated down his left leg with pain and numbness.  He complained of low back pain, with lower extremity pain and was unable to "tease apart how much his legs bothered him from this vs. his prior issues."  The diagnosis was nine-month history of low back pain, with bilateral lower extremity pain, negative clinical examination, no history of claudication, and no true history of radiculopathy.  

An October 2001 VA treatment record notes that the Veteran "initially injured his back one year ago" and that an MRI, performed in January, showed that he had a bulging disc at L4-L5, with no radicular symptoms.  The Veteran indicated that for the prior month, his back pain symptoms were progressively worsening but denied any further injury.

In an October 2001 VA treatment letter, D.P., M.D. noted that the Veteran was first evaluated for his low back pain in October 2000.  Dr. D.P. stated that the Veteran reported that while at work in October 2000, he was doing a lot of bending and lifting and had low back pain radiating down his left leg to the heel.  At that time, no serious pathology was found, and he was allowed to return to work without further treatment or evaluation.  He was next seen in January 2001, when an MRI of his low back was performed.  In July 2001, the Veteran was referred to the spine and neurosurgery clinic for evaluation.  The evaluating surgeon did not feel that he was a candidate for surgical therapy.  The Veteran returned to the clinic in October 2001 complaining of continued, severe low back pain, noting that his pain had continued to worsen since it originally began.  Dr. D.P. concluded that the Veteran's low back disorder did not disqualify him from his job.

April 2002 x-rays of the lumbar spine revealed disc space narrowing, most markedly at the L5-S1 level.  There was Baastrup phenomena developing, involving the spinous processes.  There was concavity of nearly all the endplates.  May 2002 x-rays of the lumbar spine revealed no interval change in alignment of the vertebral bodies.  There was disc space narrowing, most marked at the L5-S1 level.  There was no evidence of fracture, dislocation, or subluxation.  A May 2002 treatment record indicates that the Veteran presented in April 2002 with complaints of acute low back pain after a fall two weeks prior.  He explained that he was delivering papers and slipped on ice or stubbed his toe and fell.  He noted that his pain was improved after seeing a chiropractor.  In June 2002, the Veteran reported that his back pain was worsening prior to that month, but that he was involved in a motor vehicle accident that month which caused his back pain to increase greatly.  He noted that he had great difficulty walking and completing activities of daily living, and that he was fired from his job.  Another June 2002 treatment record indicates that x-rays taken after his motor vehicle accident showed a herniated disc, which he already had.

In August 2002, the Veteran reported a history of low back pain for one and a half years, which was worse on movement and after working, with radiating pain to the left leg.  In October 2002, the Veteran reported a two-year history of low back pain and noted that he could not recall a specific injury.  A December 2002 MRI of the lumbar spine revealed disc protrusions of L4-L5 and L5-S1 resulting in contact and compression of the traversing L5-S1 nerve roots on the left side.  

VA treatment records from February 2003 through March 2004 reveal continued complaints and treatment for low back pain, including physical therapy.  A July 2003 treatment record notes the Veteran's complaints of a two-year history of chronic low back pain.  He reported that his pain began while he was bending over at work, and that the pain was intermittent since that time.  The treatment record indicates that radiographs from May 2003 showed slight disc degeneration at L4-L5 and L5-S1.  There was desiccation of the disc with central bulges, which caused mild stenosis of the spinal canal.  There was no significant nerve root compression.  The diagnosis was chronic low back pain, which the physician thought was potentially related to his degenerative disc disease of the lumbar spine, or could simply be paraspinal muscle weakness and spasm.  There were no focal neurologic symptoms suggesting any clinically significant nerve root compression.  In July 2003, the Veteran reported a two-year history of chronic low back pain.  He stated that he noticed the back pain initially while at work when bending over.  He indicated that the pain was intermittent since that time.  A September 2003 treatment record notes the Veteran's complaints for tremendous back pain for the prior three years.  In November 2003, the Veteran complained of severe pain in his back after moving the wrong way one week before.  He noted that since the doctor would not release him for work, he had to quit his job.  

The Veteran was awarded SSA disability benefits for discogenic and degenerative disorders of the back, effective January 30, 2003.  

In a February 2004 private medical treatment letter, S.G., M.D. reported that the Veteran developed a sudden pain in the low back while picking up packages that eventually stopped him from working in 2000.  Dr. S.G. noted that he was seen and evaluated, but surgery was not offered, physical therapy failed to improve him, and he was not offered medications.  The letter indicates that the Veteran underwent an MRI in 2002 and was found to have herniation and bulging of the disc.  The diagnosis was osteoarthritis of the lower spine.

In a March 2004 general medical examination, the Veteran reported that he had not worked since mid-2003 primarily because of his back problem.  He stated that in 2000, he bent over at work and developed severe back pain, with radiation down the left leg.

In March 2004, the Veteran underwent a VA spine examination.  The Veteran reported that, in 1976, he had a motor vehicle accident that resulted in a left rib fracture, with kidney contusion.  He did not have any low back pain or leg pain at that time.  He developed low back pain in September 1979 during active duty service, but noted a three-year history of low back pain at that time.  He reported that in 1983, he gradually developed pain in the back, and that he had sick calls and used Tylenol.  The Veteran reported that in 1990 or 1995 when he started working at a potato chip company, he started to have back pain.  He indicated that he was working in shipping at the warehouse, but that he never saw a physician.  He indicated that he used a shower and relaxation to treat his pain.  The Veteran reported that he worked as a manual laborer of the construction company, as well as his own work cutting grass and trimming trees between 1985 and 1997.  The Veteran further stated that he developed back pain due to twisting and bending at work in 1998, and that he self-medicated with Tylenol.  While working as a replenisher between 2002 and 2003, he developed increasing low back pain, and an examination revealed degenerative disc disease.  The Veteran complained of pain located in the midline area in the low back which was a combination of sharp, dull, and shooting pain.  The pain was constant, and sitting, standing, and walking too long aggravated the pain.  Nothing improved the pain.

Physical examination revealed flexion to 70, 55, and 60 degrees.  Finger-floor distance was 50, 57, and 60 centimeters.  There was extension to 10, 5, and 5 degrees.  There was lateral bending to the right and left to 10, 15, and 10 degrees.  Rotation to the right was 20, 15, and 10 degrees.  Rotation to the left was 15, 15, and 10 degrees.  Straight leg raising was 70 degrees, bilaterally.  Patellar tendon reflex was 1+, bilaterally, and Achilles tendon reflex was 1+, bilaterally.  Muscle strength was 5/5 throughout.  Sensory test showed dystesia in the medial side of the right leg around the saphenous vein harvesting operation scar area.  Other parts of the leg had normal sensation.  There was no muscle atrophy.  There was tenderness at the lumbar spine from L1 through S1.  The paravertebral muscle had no muscle atrophy, bilaterally.  There was tenderness at the L1 through L5 levels, bilaterally.  There was no tenderness in the SI joint.  There was no atrophy or tenderness in the gluteal muscle, and the gluteal area had normal sensation.  X-rays of the lumbar spine showed multiple levels of Schmorl's nodes.  There was no significant spondylosis, scoliosis, or disc space narrowings.  The SI joint was normal.  The diagnosis was minor L4-L5 and L5-S1 degenerative disc disease "which is not service connected."  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that the Veteran's "chronic low back pain has no connection with the service."  The VA examiner noted that the Veteran reported a history of chronic low back pain prior to service, during service, and after service discharge, but concluded that his low back pain was not related to service.

VA treatment records from March 2004 through May 2006 reveal continued complaints of and treatment for low back pain.  March 2004 x-rays of the lumbar spine revealed diminutive anterior osteophytes at L4 through S1.  There was no definite loss of disc space height.  L5 was partially sacralized.  Another March 2004 x-ray of the lumbar spine showed degenerative change of L4-L5 and L5-S1 which was stable and relatively mild.  An annotation on the report indicates that the word degenerative should have been deteriorated.  In a March 2004 treatment record, the Veteran reported onset of low back pain approximately one year before, but later noted that onset was in October 2000.

In an October 2004 notice of disagreement, the Veteran reported that he injured his back in October 2000.  He noted that he had some problems onboard the ship in 1979 due to him not being used to going up and down narrow steps regularly.  He indicated that after he got used to them, his "back healed up just fine and with no problems."  He reiterated that he injured his back in October 2000.

VA treatment records from May 2006 through June 2010 also show complaints of and treatment for low back pain.  In February 2009, the Veteran reported that he had low back pain since 2001, with no history of trauma.  The physician found mechanical pain in his back.  In April 2010, the Veteran complained of low back pain for seven to eight years.  

In an April 2009 statement, the Veteran noted that he injured his back during service and that it had continued to bother him since that time.  In a May 2009 statement, C.A. stated that the Veteran reported that his back hurt and noted how it impacted his life.  In a May 2009 statement, D.B. indicated that the Veteran could no longer care for his lawn and garden due to his back pain.

In June 2009, the Veteran underwent another VA spine examination.  The Veteran reported that in 1976, three years prior to active duty service, he was involved in a motor vehicle accident.  The Veteran testified during his December 2008 hearing before the Board that he had back problems after a motor vehicle accident in 1976.  The examiner noted that the evidence indicated that the 1976 injury included rib fractures, but there were no records regarding any treatment as a result of this accident in the claims file.  The VA examiner noted that the Veteran entered service without any restrictions.  The VA examiner reported that the Veteran began receiving treatment for his low back pain in September 1979, shortly after entering service.  The VA examiner noted that there was no evidence of ongoing back problems during service after October 1979, and concluded that "[t]here is no evidence of chronicity of the problem."  The VA examiner observed that the Veteran's January 1985 separation examination did not document any back problems.  In addition, the VA examiner noted that there was no evidence of ongoing back problems between 1985 and 2000, but also noted that the Veteran gave a history of occasional back complaint without having sought treatment or medical care.  The VA examiner observed that the evidence showed that the Veteran had an injury to his back in 2000 or 2001, and that there were multiple references in the records for back problems beginning in 2000 or 2001.  The VA examiner stated that the evidence showed treatment for a low back disorder since 2000/2001.  The Veteran reported constant back pain.

Physical examination of the lumbar spine revealed an area of tenderness along the lower lumbar paraspinals.  Palpation in this area caused discomfort.  The area of discomfort extended over laterally to both hips.  The Veteran did not report any pain radiating down into his lower extremities.  There was no evidence of paraspinal spasm or scoliosis.  Range of motion showed flexion to 40 degrees, extension to 20 degrees, lateral bending to 20 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  Repetitive testing of at least three repetitions revealed no additional loss of range of motion, fatigue, weakness, or instability.  X-rays of the lumbar spine revealed exaggerated lumbar lordosis with the weight bearing line falling in front of the sacrum and Schmorl nodes.  The diagnoses included lumbar strain while in the service and degenerative disc disease of the lumbar spine.

After reviewing the Veteran's claims file, performing a physical examination, and conducting an interview of the Veteran, the VA examiner concluded that it was unlikely that the Veteran's current degenerative disc disease of the lumbar spine was directly caused or related to his one-time lumbar strain during service, or that his current low back disorder is an aggravation of his pre-existing low back disorder.  The VA examiner explained that prior to entering service, the Veteran had a history of back pain, which was documented in the Veteran's testimony and in the service records.  The examiner noted that during service, the Veteran had a temporary aggravation of his back pain for which he received treatment, and that the condition resolved without the need for ongoing treatment.  The examiner indicated that there was no evidence of ongoing back pain after 1979, and no evidence of chronicity during service.  The examiner also noted that there was no evidence of treatment for low back pain for 15 years after service discharge.  Accordingly, the VA examiner concluded that the Veteran's lumbar strain in 1979 resolved without ongoing problems, and that his current degenerative disc disease represented a combination of his heavy work after leaving the service and aging.  The VA examiner opined that the Veteran's current low back disorder was not aggravated by the one-time lumbar strain that he had during service, and that it was a separate condition.

In a December 2010 statement, the Veteran reported that he had constant problems with his back since November 1979, and that he mentioned his back problems to doctors between 1985 and 2001 but that no one ever did anything for his back pain.

After a thorough review of the evidence of record, the Board concludes that service connection for a low back disability is not warranted.  There is a current diagnosis of a degenerative disc disease of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Degenerative disc disease was not diagnosed within one year after service discharge; therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; see also 38 C.F.R. § 3.307, 3.309.

In this case, the Veteran's service treatment records reflect that he had a pre-existing back injury at the time that he entered into military service.  During his December 2008 hearing before the Board, the Veteran reported that he injured his back in a motor vehicle accident in July 1976, and that he had an onset of low back pain at that time.  Although the Veteran's service entrance examination is not of record, the Veteran's remaining service treatment records corroborate his testimony, as an x-ray in service revealed an old fracture, laterally, to the left lower ribs, and the Veteran reported a history of back pain related to that fracture.  In addition, although the records regarding treatment from the 1976 injury are not of record, the June 2009 VA examiner found that the evidence of record was sufficient to show that the Veteran had a history of back pain prior to entering service.  Absent evidence of a service entrance examination, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. 40 (2010); 38 U.S.C.A. § 1111 (West 2002). 

If a disorder is found to pre-exist military service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

The presumption of aggravation is generally triggered by evidence that a preexisting disability has undergone an increase in severity in service.  See Maxson v. West, 12 Vet. App. 453, 460 (1999).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Moreover, "[t]emporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, not just the symptoms, has worsened."  See Maxson v. Gober, 12 Vet. App. 453, 459 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation does not apply to a veteran with a preexisting disorder when there was medical evidence of "only temporary defects during service;" where the veteran was not discharged due to the inservice flare-up of his preexisting condition; and where the veteran had been asymptomatic at separation.  Sondel v. West, 13 Vet. App. 213, 219 (1999), citing Hunt, 1 Vet. App. at 295. 

After reviewing the Veteran's claims folder, the Board finds that the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  There is no competent medical evidence establishing that the Veteran's pre-existing back pain underwent a permanent increase in severity during service.  The June 2009 VA examiner found that the Veteran's pre-existing back pain was not aggravated by his military service, that although the Veteran's pre-existing low back pain underwent a temporary flare-up during service, it resolved, and there was no evidence of continued complaints of back pain after October 1979, or throughout the remainder of the Veteran's active duty service through 1985, or for 15 years after the Veteran's discharge from active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Thus, the medical evidence of record shows that the Veteran's pre-existing back pain was not aggravated by his military service. 

Moreover, the evidence does not show that the back complaints shown in service are in any way related to his current disorder.  The Board acknowledges the Veteran's argument that he had low back pain during service, and that his low back pain has continued since service discharge.  The Veteran is competent to testify to observable symptomatology, such as low back pain.  See Barr, 21 Vet. App. at 303 (finding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  However, the Veteran has provided inconsistent statements with regard to the onset of his low back pain and whether it has been continuous since service discharge.  Specifically, in an October 2004 statement, the Veteran noted that he injured his back during service, but stated that his "back healed up just fine and with no problems."  In that October 2004 statement and in numerous medical records, the Veteran repeatedly stated that his low back pain began in October 2000 with an injury at work.  Accordingly, as the Veteran has provided inconsistent statements with regard to whether his low back pain has been constant since active duty service, his statements that he has had low back pain continuously since service discharge are not credible.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The Veteran's statements that his current low back disorder is related to his active duty service are not competent evidence sufficient to establish service connection.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his pre-existing low back disorder loss permanently worsened as a result of his active duty service or that his complaints in service are related to his current back disorder.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Moreover, the medical evidence of record demonstrates that the Veteran's current back disorder is not related to his military service.  In 2004, after reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner opined that the Veteran's "chronic low back pain has no connection with the service."  The VA examiner reported that the Veteran reported a history of chronic low back pain prior to service, during service, and after service discharge, but concluded that his low back pain was not related to service.  After reviewing the Veteran's claims file, performing a physical examination, and conducting an interview of the Veteran, the VA examiner in 2009 concluded that it was "unlikely" that the Veteran's current degenerative disc disease of the lumbar spine was directly caused or related to his one-time lumbar strain during service.  

In the absence of competent medical evidence that the Veteran's current low back disorder was incurred in or aggravated by his active military service, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for a low back disorder is denied.


REMAND

After reviewing the Veteran's claims file, the Board finds that additional notice and development are necessary in order to comply with VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With regard to the issue of entitlement to service connection for anti-phospholipid antibody syndrome, to include as secondary to a service-connected right lower extremity disorder, and to include consideration under the provisions of 38 U.S.C.A. § 1151, in a December 2010 statement, the Veteran identified additional VA treatment records pertinent to his claim which have not yet been associated with the Veteran's claims file.  Specifically, the Veteran reported that he had treatment from November 2010 through December 2010 for his anti-phospholipid antibody syndrome from a VA physician.  Review of the claims file does not reflect that those treatment records have been associated with the claims file.  Accordingly, the RO must obtain those treatment records and associate them with the claims file.

The Veteran's claim to reopen the issue of entitlement to service connection for peripheral vascular disease with right popliteal occlusion must also be remanded.  By a March 2009 remand, the RO was instructed to provide the Veteran with notice of the information and evidence needed to substantiate his claim to reopen the issue of entitlement to service connection for peripheral vascular disease with right popliteal occlusion, and that such notice must comply with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the RO sent the Veteran letters in March 2009, May 2009, and July 2009, the notice letters were insufficient.  Specifically, the RO was directed to advise the Veteran of the requirement that he submit new and material evidence in order to reopen his claim, notify him of the elements of service connection on which his claim was previously denied, and notify him that he must submit evidence relating to such elements for his claim to be reopened.  None of the letters provided to the Veteran notified him of these factors.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the RO failed to provide proper notice in compliance with Kent and as directed by the March 2009 Board remand, remand is again necessary for such compliance.

With regard to the Veteran's claim for an increased evaluation for his service-connected chronic neuropathic pain of the right lower extremity, the Veteran was provided with a VA examination addressing the severity of that disorder in June 2009 in compliance with its March 2009 Remand.  Nevertheless, in a December 2010 statement, the Veteran reported that he had been treated for a worsening of that condition and that he had additional treatment records pertinent to his right lower extremity disorder.  Thus, the RO should obtain the additional treatment records identified by the Veteran relating to his service-connected right lower extremity disorder.

In addition, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

Although a VA examination was provided in June 2009, the clinical findings of that examination report are now over two years old.  In addition, in a December 2010 statement, the Veteran reported that he had recently been treated for a worsening of his right lower extremity disorder.  Accordingly, as the Veteran has indicated that his right lower extremity disorder has worsened in severity since his most recent VA examination, the Board finds that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected right lower extremity disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Last, with respect to the Veteran's claim for TDIU, the Board finds that the issue is inextricably intertwined with the issues of entitlement to service connection for anti-phospholipid antibody syndrome, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral vascular disease with right popliteal occlusion, and entitlement to an increased rating for chronic neuropathic pain of the right lower extremity.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the Veteran of what information or evidence is needed in order to substantiate his claim to reopen the issue of entitlement to service connection for peripheral vascular disease with right popliteal occlusion, to include as secondary to a service-connected right lower extremity disorder, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This notice must comply with the requirements contained in Kent v. Nicholson, 20 Vet. App. 1 (2006) and 38 C.F.R. § 3.156(a).  Specifically, this letter must notify the Veteran of the correct bases of the RO's prior denial of his claim for service connection, and must also advise the Veteran that any information submitted must relate to those facts.
2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his anti-phospholipid antibody condition and service-connected chronic neuropathic pain of the right lower extremity.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims file.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be provided with a VA neurological examination addressing the severity of his service-connected right lower extremity disorder.  After reviewing the Veteran's claims file, examining the Veteran, and performing any indicated testing, the examiner must indicate whether any or all of the following nerves are affected by the Veteran's right lower extremity disorder: (1) sciatic, (2) external popliteal (common peroneal), (3) musculocutaneous (superficial peroneal), (4) anterior tibial (deep peroneal), (5) internal popliteal (tibial), (5) internal popliteal (tibial), (6) posterior tibial, (7) anterior crural (femoral), (8) internal saphenous, (9) obturator, (10) external cutaneous nerve of the thigh, and (11) ilio-inguinal.  For each affected nerve, the examiner must indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or incomplete paralysis or paralysis.  The examiner must state whether the impairment is best characterized as mild, moderate, moderately severe, or severe, indicating the clinical findings that support the classification provided.  The examiner must also provide an opinion as to whether the Veteran's service-connected chronic neuropathic pain, in and of itself, prevents him from obtaining or retaining employment.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


